ALLOWANCE
Applicant’s reply, filed 18 August 2022 in response to the non-final Office action mailed 17 June 2022, has been fully considered. As per Applicant’s filed claim amendments claims 57-64 and 67 are pending, wherein: claims 61, 64 and 67 have been amended, claims 57-60 and 62-63 are as previously presented, and claims 1-56 and 65-66 have been cancelled by this and/or previous amendment(s). Claims 57-64 and 67 are herein allowed. 

Response to Arguments/Amendments
The objections to claims 61 and 64 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejection of claim 67 is withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach or render obvious the method of generating a resin-based structure comprising the recited resin source subjected to the recited steps. Specifically, none of the cited arts of record teach or render obvious the resin source comprising polylactic acid resin, talc and at least one additional mineral, in the amounts recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767